Luke, J.
An indictment, drawn under section 193 of the Penal Code (1910), -which alleges that the defendant’ was entrusted with promissory notes for stated sums of money, for the purpose of collecting the money which was due thereon, is subject to special demurrer, where there is no allegation that the notes were of value. See Davis v. State, 40 Oa. 229. The court erred in overruling the demurrer which attacked the indictment for insufficiency in failing to allege that the notes were solvent or of any value.

Judgment reversed.


Broyles, O. J., and Bloodioorth, J., concur.

M. B. Eubanks, for plaintiff in error.
O. II. Porter, solicitor-general, contra.